Exhibit 10.1

 



 

 

LEASE AGREEMENT

 

 

This Lease Agreement (the “Lease”) is by and between MALONE 29 PITMAN ROAD
PROPERTIES, LLC, a Vermont limited liability company with a place of business in
Montpelier, Vermont (the “Landlord”) and NORTHERN POWER SYSTEMS, INC., a
Delaware corporation with a place of business in Barre, Vermont (the “Tenant”).

 

Background

 

1.       Landlord is the owner of four (4) parcels of land located at 29 Pitman
Road in Barre, Vermont as more particularly described in Exhibit A (the
“Property”), on which is located a 115,000+/- square foot commercial building
(“Landlord’s Building”).

 

2.       Landlord agrees to rent to Tenant and Tenant agrees to lease from
Landlord a portion of Landlord’s Building, with appurtenances, subject to the
terms and conditions set forth in this Lease.

 

N O W, T H E R E F O R E,

 

In consideration of the promises and the mutual covenants and agreements herein
set forth, and in reliance on the representations and warranties contained
herein, the parties hereby agree as follows:

 

 

Section 1. Lease of Premises. Landlord hereby leases and rents to Tenant, and
Tenant hereby leases from Landlord a portion of Landlord’s Building, said
premises consisting of approximately 61,600 gross square feet in Landlord’s
Building as shown as the highlighted or shaded portions of Landlord’s Building
on the Floor Plans attached hereto as Exhibit B (the “Premises” or “Leased
Premises”).

 

The Premises include the right of Tenant, its agents, invitees, licensees,
business visitors, and guests, in common with Landlord and others: (i) to cross
and re-cross the driveways, parking lots, walkways and open lands for the
purpose of ingress and egress from and to the Premises; (ii) to use in common
with Landlord and other tenants on a first come, first served basis, the parking
spaces on the Property; and (iii) to use the signage for the Landlord’s
Building, subject to the requirements of applicable laws and ordinances and the
specific provisions of Section 23 of this Lease. Landlord shall retain the right
to relocate such parking area, driveways, walkways, and open land on the
Property and to establish reasonable rules and regulations for their use, but no
such relocation, rule or regulation will materially adversely affect Tenant’s
ability to use and enjoy the Premises for the purposes hereinafter specified.

 

The Leased Premises are subject to: (i) all covenants, restrictions and
easements of record provided none of the foregoing unreasonably limit the use of
the Premises for Tenant’s intended use; and (ii) all zoning regulations,
ordinances, building restrictions, regulations and permits of any municipal,
county, state or federal department having jurisdiction over the Leased
Premises.

 

Section 2. Term of Lease. The Premises are hereby leased to Tenant, subject to
all of the terms and conditions herein contained, for a term (the “Term”) which
shall commence on August 1, 2017 (the “Commencement Date”) and expire on the
third (3rd) anniversary of the Commencement Date, or on July 31, 2020. Provided
Tenant is not then in default under any of the terms or conditions of this
Lease, all rent required to be paid by Tenant during the initial Term has been
paid in full, and Landlord is not prohibited by applicable law from renewing or
extending this Lease, Tenant shall have an option to renew or extend this Lease
for one (1) renewal term of three (3) years on all of the same terms and
conditions set forth herein, except for the amount of the Minimum Rent which is
due as described herein and that upon the exercise of the renewal term, there
shall be no further option to renew or extend. The option to renew must be
exercised, if at all, by written notice no later than six (6) months before the
expiration of the initial Term. The initial Term and the renewal Term are
sometimes referred herein to collectively as the Term.

 


 



Section 3. Use of Premises. Tenant shall use and occupy the Premises for the
manufacturing and development of wind turbines and associated components,
together with other incidental office and warehouse uses, and for any other use
permitted by law which may arise as essential to Tenant’s business. Unless
specified above, Premises may not be used for any other purpose without the
Landlord’s consent, which consent shall not be unreasonably withheld or delayed.
Tenant will operate the Premises and Tenant’s business in a manner consistent
with the character and quality of the building within which the Premises are
located. Tenant shall keep the area of the Premises in a neat, clean and safe
condition. Tenant shall have 24-hour access to the Premises seven days a week;
provided, however, that in occupying the Premises, Tenant shall not operate its
business so as to overburden or exceed the capacity of the utility services
installed in the building within which the Premises are located.

 

Section 4. Minimum Rent. During the Term, Tenant agrees to pay to Landlord,
without demand or set off, in lawful money of the United States, at the address
specified in Section 28, or at such other location as Landlord may hereafter
designate in writing, Minimum Rent for the Leased Premises which shall be as
follows:

 

Year Minimum Rent ($/SF) Monthly Minimum Rent Annual Minimum Rent 1 $5.00
$25,666.67 $308,000.00 2 $5.125 $26,308.33 $315,700.00 3 $5.25 $26,966.04
$323,592.50

 

Each installment of Minimum Rent and Additional Rent (as hereinafter defined),
shall be due and payable in advance, on the first day of each month. The first
payment of Minimum Rent and Additional Rent shall be due and payable on or
before the Commencement Date. Rent for any period of less than a full month
shall be prorated.

 

The Minimum Rent and all other sums payable under this Lease shall be paid
without notice, demand, counterclaim, set off, deduction, or defense and without
abatement, suspension, diminution, or reduction, and the obligations and
liabilities of Tenant under this Lease shall in no way be released, discharged
or otherwise affected (except as otherwise expressly provided in this Lease
herein) by reason of any occurrence whatsoever.

 

Section 5. Intentionally Deleted.

 

Section 6. Common Area Charges. Beginning on the Commencement Date, Tenant shall
pay, as Additional Rent, Tenant’s pro rata share of the common area maintenance
charges for Landlord’s Building (“CAM”). Tenant’s pro rata share is 53.57%
(i.e., 61,600 sq. ft. ÷ 115,000 sq. ft.). For the first year of the Lease,
Tenant shall pay estimated CAM in the amount of:

 

Year CAM ($/SF) Monthly CAM Annual CAM 1 $0.75 $3,850.00 $46,200.00

 

 

- 2 -

 



CAM includes all municipal charges and taxes assessed against the real estate
upon which the Premises are located (including municipal and state-wide property
tax assessments), insurance premiums for all insurance carried by the Landlord
with respect to the real estate and the building within which the Premises are
located, all common utility costs such as costs for lighting, electricity,
water, sewer, gas and other utility expenses charged to Landlord and not
separately metered to Tenant, all common maintenance costs, including
maintenance of and snow removal from the parking lot and walkways, rubbish
removal for the building (except that Tenant may be charged a reasonable
surcharge for rubbish removal if its refuse exceeds the capacity allowed under
the rubbish removal contract for Landlord’s Building), landscaping and lawn
maintenance, parking lot maintenance, common signage, and all other costs
reasonably incurred by the Landlord in connection therewith including a
reasonable management fee, but excluding legal fees, brokerage fees, accounting
fees, leasing costs or advertising costs relating to the leasing of additional
spaces within Landlord’s Building and excluding any separately metered water,
sewer or utility costs. For the convenience of the Landlord, CAM shall be paid
in monthly installments due and payable at the time of the payment of Minimum
Rent. For the second and third years of the Term, Landlord shall determine a
reasonable estimate of the CAM and shall advise Tenant of the estimated amount
of CAM and Tenant’s pro rata share of CAM. Not less frequently than once each
year during the second and third years of the Term, Landlord shall compare the
actual expense for CAM to the estimated expenses and shall provide Tenant with a
statement indicating whether the estimated CAM was greater or less than the
actual CAM. To the extent the actual CAM was less than the estimated CAM,
Landlord will credit the excess against future CAM payments due from Tenant. To
the extent actual CAM in year 1 of the Term exceeds the estimated CAM, Tenant
shall pay the difference to Landlord within twenty (20) days of the date of the
statement. Landlord will preserve the records of the actual CAM for inspection
by Tenant for two (2) years from the date of the annual statement to which the
receipts apply.

 

Section 7. Tenant’s Taxes. Tenant shall pay when due all taxes assessed against
the Tenant on account of the Tenant’s personal property on the Premises, and
Tenant’s use and occupancy of the Premises under this Lease. The term “when due”
as used in this Lease means on or before the date Tenant will incur penalties
for the failure to pay such taxes.

 

Section 8. Maintenance and Utilities. Except as otherwise noted herein, Landlord
shall maintain and repair the Leased Premises and each and every part thereof
and the facilities including common areas, mechanical systems, machinery and
equipment (except as otherwise noted herein) therein contained at its own cost
and expense. Tenant, beginning on the Commencement Date, shall pay all directly
all charges for separately-metered water, sewer, gas, electricity, light, power,
telephone and any other services used, rendered or supplied upon or in
connection with the Leased Premises, including, without limitation, connection
fees or costs charged for the supply of such services or the installation of
Tenant’s meters, and Tenant shall indemnify and save harmless Landlord on such
account.

 

Additionally, beginning on the Commencement Date, Tenant shall pay or cause to
be paid, as Additional Rent, its prorated share of utilities (except as provided
below), that are not separately metered but are provided to the Premises,
including, without limitation, gas, , electric, telecommunication and IT
services, and other service used, rendered or supplied upon or in connection
with the said Premises and each and every part thereof and shall indemnify and
save harmless Landlord on such account. Landlord shall not be responsible for
the failure of water supply, gas, power, electric current, telephone or other
service, or for any damage to property occasioned by the breakage, leakage or
obstruction of any pipes or other leakage in or about the Leased Premises,
unless caused by obsolescence and/or the gross negligence or willful misconduct
of Landlord, its employees, agents or contractors. If any essential services
(such as HVAC, access, electricity, or water) are interrupted and such
interruption does not result from Tenant’s negligence or willful misconduct,
Tenant is entitled to an abatement of rent beginning on the later of (i) the
fourth (4th) consecutive business day following such interruption, or (ii) the
date when Tenant stops using the Leased Premises because of the interruption. If
such interruption is not remedied within one hundred twenty (120) days from the
date it commenced, then Tenant shall have the right to terminate this Lease.
During any such interruption, Landlord shall use reasonable efforts to restore
the services.

 

- 3 -

 



Landlord, at its sole cost and expense, shall provide heating and cooling to the
Premises to maintain a year-round temperature of: (a) 72 degrees in office
portions of the Premises; and (b) 68 degrees in non-office portions of the
Premises.

 

Section 9. Casualty Insurance. Landlord will insure the building within which
the Premises are located and all of Landlord’s personal property therein against
loss by fire, in such amounts as Landlord may consider reasonable, by policies
which shall include standard extended coverage endorsements. The cost of the
premiums for such insurance shall be included in the CAM. Tenant shall be
responsible for maintaining any and all insurance upon Tenant’s property in and
upon the Leased Premises, by policies which shall name Landlord as an additional
insured, as Landlord’s interests may appear, and Landlord shall not be held
responsible for any damage thereto unless caused by the gross negligence or
willful misconduct of Landlord, its employees, agents or contractors. Neither
Tenant nor Landlord, nor their respective agents, employees or guests, shall be
liable to the others for any loss or damage to the Leased Premises by fire or
any other cause within the scope of such fire and extended coverage insurance,
it being understood that provided any such damage is covered by existing
insurance policies, the parties shall look solely to the insurer for
reimbursement for such loss or damage.

 

Section 10. Liability Insurance. Tenant, at Tenant’s own cost and expense, will
maintain a policy or policies of liability insurance insuring Landlord and
Tenant against all claims or demands for personal injuries to or death of any
person, and damage to or destruction or loss of property, which may or may be
claimed to have occurred on the Leased Premises or in the vicinity of the same.
Such policies shall cover such risks and be in such amounts as Landlord from
time to time may reasonably request, but in any event in an amount not less than
Two Million Dollars and 00/100 ($2,000,000.00) for injury to or death of any one
person or for damage to or destruction or loss of property. Tenant shall deliver
to Landlord certificates of such insurance coverage upon demand by Landlord,
which certificates shall name Landlord as an additional insured.

 

Section 11. Net Lease. It is understood and agreed that the Minimum Rent and
Additional Rent to be paid to Landlord by Tenant hereunder shall be absolutely
net to the Landlord, and this Lease shall be interpreted and construed to that
effect.

 

Section 12. Alterations.

 

(a)Except as hereinafter expressly provided, Tenant shall not make or permit to
be made any alterations, additions, changes or improvements in or to the Leased
Premises or any part thereof which would cost in excess of Twenty-Five Thousand
Dollars ($25,000) without first obtaining the written consent of Landlord
thereto (which consent Landlord agrees not to unreasonably withhold, condition
or delay, provided Tenant has fully complied with each and every term, covenant
and condition in this Lease and, with respect to such alterations, additions,
changes or improvements, has provided Landlord with such liability insurance
policies and/or surety bonds as Landlord may reasonably request).
Notwithstanding the foregoing, Tenant shall not make or permit to be made any
alterations, additions, changes or improvements in or to the structural
components of the Leased Premises (regardless of cost) without first obtaining
the written consent of Landlord, which otherwise shall be subject to the
foregoing terms and conditions.

 

- 4 -

 



(b)Before requesting Landlord’s consent, Tenant shall submit to Landlord
detailed plans and specifications in duplicate of such proposed alterations,
changes, additions or improvements, one of which copies may be retained by
Landlord. Landlord shall be entitled to withhold its consent to any such
alterations, additions, changes, or improvements, until such time as Tenant
provides Landlord with reasonable evidence of the approval of such alterations,
additions, changes or improvements by any and all municipal, state, federal or
other governmental or other authorities, offices and departments now existing or
hereafter created having jurisdiction over the Premises, and of the Board of
Fire Underwriters or other like body, which approvals Tenant shall obtain at its
own cost and expense.

 

(c)Landlord, its architect, agents and employees, shall, upon reasonable notice,
have the right to enter upon the Leased Premises in a reasonable manner and at
all reasonable times during the course of any such alterations, additions,
changes or improvements for the purpose of inspection and of finding out whether
such work conforms to the approved plans and specifications and with the
agreements herein contained.

 

(d)Any and all alterations, additions, improvements and changes made by Tenant
at any time and all governmental approvals therefor shall immediately be and
become the property of Landlord without any payment therefor by Landlord;
provided, however, that it is expressly understood and agreed that any trade
fixtures or other fixtures added by Tenant (other than those which are required
by the terms of this Lease to be provided by Tenant as a result of its
obligation to repair or replace property furnished by Landlord) shall remain the
property of Tenant and may be removed by Tenant, at Tenant’s expense, upon the
expiration or earlier termination of this Lease, provided that any damage caused
thereby is immediately repaired by Tenant.

 

(e)Tenant, at its own cost and expense, will cause any and all mechanics’ liens
and perfections of the same which may be filed against the Leased Premises to be
paid and satisfied of record within thirty (30) days after Landlord shall send
to Tenant written notice by registered mail of the filing of any notice thereof
against the Premises or the owner, for or purporting to be for labor or
materials alleged to be furnished or to be charged by or for Tenant at the
Leased Premises, or will bond such mechanics’ liens within said thirty (30) day
period and use its good faith efforts to have such liens discharged by an order
of a court of competent jurisdiction as promptly as possible.

 

(f)Any alterations, improvements or other work once begun must be prosecuted
with reasonable diligence to completion and, subject to the provisions of
Subsection 12(e), above, be paid for by Tenant in full, free and clear of liens
or encumbrances against the Leased Premises or Landlord, and must be performed
in all respects in accordance with law.

 

- 5 -

 



Section 13. Maintenance, Repairs, Replacements. Tenant has inspected and is
familiar with the condition of the Leased Premises, and Tenant shall take and
accept the same “as is,” with no further representations or warranties of any
kind with respect to the quality of the Premises or the suitability of the
Premises for Tenant’s intended use. Landlord shall be responsible for
maintenance, repair and replacement of with respect to the interior and exterior
of the Landlord’s Building (structural repairs to the roof, HVAC, electrical
service from the connection into Landlord’s Building to the main electrical
panels, water and sewer connections, existing plumbing, existing lighting and
the existing sprinkler systems and fire extinguisher) at Landlord’s sole expense
and not subject to any reimbursement by Tenant. Except as provided herein,
Tenant shall perform or cause to be performed regular periodic and preventative
maintenance on the machinery and equipment set forth on “General Systems and
Equipment” on Exhibit C attached hereto, shall be responsible for light bulb
replacement, interior cleaning and janitorial services in the Premises, crane
repair and maintenance, sewer back-ups caused by improper disposal, and shall
otherwise at all times keep the Leased Premises and the machinery and equipment
set forth on Exhibit C clean and in good order and repair, subject to Landlord’s
obligations to make repairs and capital improvements as set forth herein. With
respect to items listed on Exhibit C, the Tenant or Landlord is designated on
Exhibit C as the responsible party. Landlord shall have the right to cause its
agents to inspect the Leased Premises in a reasonable manner, upon at least 24
hours’ prior notice, and at all reasonable times to assure that Tenant is
complying with its duties to repair and maintain hereunder. Any defect or
deficiency noted as a result of such inspection shall be reported to Tenant and,
provided such defect or deficiency is Tenant’s responsibility as specified
herein, unless the same is corrected and remedied forthwith by Tenant, Landlord
shall have the right to correct and remedy the same, at Tenant’s expense, and
the costs of doing so shall immediately be paid by Tenant to Landlord, as
Additional Rent. Landlord shall be responsible for making major repairs and
capital improvements and maintenance as set forth herein. Tenant shall make
minor repairs and minor replacements to the interior portions of the Leased
Premises and its systems as may be reasonably required to place, keep and
maintain the same in good order and state of repair, including repairs to any
glass which may become broken (“Minor Repairs”). For the sake of clarity, Minor
Repairs shall be all individual repairs costing $500 or under. Neither party
shall have any responsibility for maintenance, repair or replacement of the
equipment listed under “Dormant Systems and Equipment” on Exhibit C (the
“Dormant Equipment). Tenant may at any time utilize the Dormant Equipment but it
shall have no obligation to maintain, repair or replace such equipment
regardless of such use. Tenant shall be solely responsible for the maintenance,
repair and replacement of the equipment listed as “Special to NPS Systems and
Equipment” on Exhibit C (the “Special Equipment”). Tenant may, but shall not be
obligated to, remove any of the Dormant Equipment or the Special Equipment at
the end of the Lease Term. Tenant shall repair any damage caused to the Leased
Premises in connection with such removal.

 

Section 14. Tenant to Comply with Laws, etc. Tenant shall and will at its own
cost and expense promptly execute and comply with any and all requirements at
any time affecting the Leased Premises imposed by any present or future,
foreseen or unforeseen, law, statute, or governmental authority now existing or
hereafter created (excluding, however, any violations existing, entered or filed
against or noticed with respect to the Leased Premises on or before the
Commencement Date), relating to changes or requirements incidental to or the
result of any use or occupation of the Premises by Tenant. Tenant shall further
so comply with each and every rule, order and requirement of any federal, state,
municipal, legislative, executive, judicial or other governmental body,
commissioner or officer or of any bureau or department thereof, whether now
existing or hereafter created, having jurisdiction over the Leased Premises or
any part thereof, or exercising any power relative thereto or to the owners,
tenants or occupants thereof.

 

Section 15. No Waiver. The failure of Landlord to insist in any one or more
instances upon the strict performance of any of the terms, covenants, conditions
and agreements of this Lease, or to exercise any option herein conferred, shall
not be considered as waiving or relinquishing for the future any such terms,
covenants or conditions, agreements or options, but the same shall continue and
shall remain in full force and effect; and the receipt of any rent or any part
thereof, whether the rent be that specifically reserved or that which may become
payable under any of the covenants herein contained, and whether the same be
received from Tenant or from any one claiming under or through Tenant or
otherwise shall not be deemed to operate as a waiver of the rights of Landlord
to enforce the payment of rent or charges of any kind previously due or which
may thereafter become due, or the right to terminate this Lease and to recover
possession of the Premises by summary proceedings or otherwise, as Landlord may
deem proper, or to exercise any of the rights or remedies reserved to Landlord
hereunder or which Landlord may have at law, in equity or otherwise.

 

- 6 -

 



Section 16. Landlord’s Right of Access. Landlord or Landlord’s agents shall have
the right to enter the Premises in a reasonable manner during normal business
hours following at least twenty-four (24) hours’ prior notice, to examine the
same, and to show them to prospective purchasers, mortgagees, or, during the
last six (6) months of the Term, lessees. Nothing herein contained, however,
shall be deemed or construed to impose upon Landlord any obligations,
responsibility or liability whatsoever, for the care, supervision or repair, of
the Leased Premises or any part thereof, other than as herein expressly
provided.

 

Section 17. Priority of Mortgages. This Lease and any assignment or sublet
undertaken pursuant to Section 18 hereof shall be and remain subject and
subordinate to any existing mortgage and any mortgage or mortgages that may
hereafter be placed against the Leased Premises provided the mortgagee provides
a subordination, non-disturbance and attornment agreement to the Tenant on
commercially reasonable terms and specifically providing that the mortgagee
agrees to the release of insurance proceeds in accordance with the terms of
Section 19 hereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof. Tenant will execute estoppel certificates
and Subordination and Non-Disturbance Agreements in such reasonable form as may
be requested in connection with such mortgages.

 

Section 18. Assignment, Subletting. Without the prior written consent of
Landlord (which consent Landlord shall not unreasonably withhold, condition or
delay, due consideration being given to the experience of the proposed assignee
or subtenant in the conduct of businesses permitted by this Lease and also to
the financial stature of such proposed assignee or subtenant), neither Tenant,
nor Tenant’s legal representatives or successors in interest shall assign this
Lease, by operation of law or otherwise, or sublet the whole or any part of the
Leased Premises. Notwithstanding the foregoing, Tenant may sublet up to 11,000
sq. ft to WEG Electric Corp. or any affiliate thereof without Landlord’s
consent. Without limitation, the term “assign” as used herein, shall include:
(i) an assignment of a part interest in this Lease or a part interest in the
Premises; and (ii) any merger, consolidation, transfer (singly or in
combination) of shares or interests constituting more than half of the total
shares or interests outstanding or any other transaction the effect of which is
directly or indirectly to transfer to any third party the benefits of this
Lease, unless the successor would have an equal or greater net worth than Tenant
in which case such transfer shall not be included in the term “assign”. Upon
thirty day’s written notice to Landlord by Tenant, Landlord shall consent to
Tenant’s assignment of its rights under this Lease: (a) to a wholly owned
subsidiary of Tenant; or (b) as security in favor of any bank or lending
institution to secure any loan or other financial accommodation by such bank or
lending institution to Tenant, provided that such assignment shall not encumber,
and shall remain subordinate to, the interest of Landlord or Landlord’s
mortgagee in the Leased Premises and that such collateral assignment shall be
consistent with the terms of this Lease, and provided, further, that Landlord
and such mortgagee shall enter into a written agreement to that effect, in form
reasonably satisfactory to Landlord.

 

Section 19. Damage or Destruction. If the Premises are damaged by fire or by any
other cause, the following provisions shall apply:

 

(a)If the damage is to such extent that the cost of restoration, as reasonably
estimated by Landlord, will equal or exceed Six Hundred Thousand Dollars and
00/100 ($600,000.00), Landlord may, no later than sixty (60) days following the
damage, give Tenant a notice stating that Landlord elects to terminate this
Lease. If such notice shall be given: (i) this Lease shall terminate on the
third day after the giving of said notice; (ii) Tenant shall surrender
possession of the Premises within a reasonable time thereafter; and (iii) all
rent shall be apportioned as of the date of such surrender and any rent paid for
any period beyond said date shall be repaid to Tenant.

 

- 7 -

 



(b)If the cost of restoration, as reasonably estimated by Landlord, shall amount
to less than Six Hundred Thousand Dollars and 00/100 ($600,000.00), or if
despite the cost Landlord does not give notice to Tenant of its election to
terminate in accordance with Subsection 19(a), above, Landlord shall restore the
Premises with reasonable promptness, subject to delays beyond Landlord’s
control, and Tenant shall not have the right to terminate this Lease on account
of such damage (unless such restoration cannot be completed within ninety (90)
days of the date of casualty, in which event Tenant will have the right to
terminate this Lease forthwith, by written notice to Landlord).

 

Landlord need not restore fixtures, improvements or other property of Tenant
except when damage is occasioned by gross or willful negligence of Landlord, its
agents or contractors.

 

In any case in which the use of the Premises is affected by any such damage,
there shall be either an abatement or a reduction in rent during the period for
which the Premises are not reasonably usable for the purposes for which they are
leased hereunder, the amount of such abatement or reduction to fairly and
appropriately reflect the degree to which Tenant is thereby prevented from using
the Premises for such purposes. The words “restoration” and “restore” as used in
this Section shall include repairs. In no event shall Tenant be responsible for
any expenses associated with any restoration or repairs under this clause.

 

Section 20. Eminent Domain. If, at any time during the term of this Lease, title
to a substantial portion of the Premises (meaning thereby so much as shall
render the remaining portion substantially unusable by the Tenant for the
purposes set forth in Section 3) shall be taken by exercise of the right to
condemnation or eminent domain or by agreement between Landlord and those
authorized to exercise such right (all such proceedings being collectively
referred to as a “Taking”), this Lease shall terminate and expire on the date of
such Taking and rent shall be apportioned and paid to the date of such Taking.
Except as expressly set forth below, any award for the value of the Premises,
land, buildings and improvements, and loss of rent from Tenant, shall belong to
Landlord, and Tenant shall not be entitled to share in any such award. To the
extent such compensation award or recovery to Tenant does not diminish the
amount of the compensation award or recovery otherwise awardable to Landlord,
Tenant shall have the right to claim and recover from the condemning authority,
but not from the Landlord, such compensation as may be separately awarded or
recoverable by Tenant in Tenant’s own right on account of any and all damage to
Tenant’s business by reason of any condemnation, for and on account of any cost
or loss to which Tenant might be put in relocating its business or removing
Tenant’s merchandise, furniture, fixtures and equipment from the Premises, for
any cost or loss to Tenant’s improvements, or for loss of the value, if any, of
Tenant’s leasehold interest at the time of the Taking.

 

If the title to less than a “substantial portion” of the Premises shall be taken
in condemnation so that the business conducted on said Premises can be continued
without material diminution, this Lease shall continue in full force and effect.
If the Taking does not amount to a substantial portion but does materially
adversely affect the Tenant’s ability to conduct its business, the rent from and
after the date of the vesting of title in the condemnor shall be equitably
adjusted to reflect the diminished value of the Premises to the Tenant as a
direct result of the condemnation.

 

Section 21. Indemnity. Tenant shall indemnify and save harmless Landlord from
and against any and all liability, claims, demands, damages, expenses, fees,
fines, penalties, suits, proceedings, actions and causes of action of every kind
and nature, including Landlord’s costs and reasonable attorneys’ fees, suffered
or incurred as a result of any breach by Tenant, its agents, servants,
employees, visitors or licensees of any covenant or condition of this Lease, or
as a result of Tenant’s use or occupancy of the Leased Premises, or the
carelessness, negligence or improper conduct of Tenant, its agents, servants,
employees, visitors or licensees; provided, however, that it is understood and
agreed that the obligations of Tenant hereunder shall not extend to the gross
negligence or willful misconduct of Landlord, its employees, agents or
representatives.

 

- 8 -

 



Landlord shall indemnify and save harmless Tenant from and against any and all
liability, claims, demands, damages, expenses, fees, fines, penalties, suits,
proceedings, actions and causes of action of every kind and nature, including
Tenant’s costs and reasonable attorneys’ fees, suffered or incurred as a result
of any breach by Landlord, its agents, servants, employees, visitors or
licensees of any covenant or condition of this Lease, or as a result of
Landlord’s fulfillment of its obligations under this Lease, or the carelessness,
negligence or improper conduct of Landlord, its agents, servants, employees,
visitors or licensees; provided, however, that it is understood and agreed that
the obligations of Landlord hereunder shall not extend to the gross negligence
or willful misconduct of Tenant, its employees, agents or representatives.

 

Section 22. Events of Default, Remedies, Damages.

 

(a)        Each of the following shall constitute an Event of Default:

 

(i)Tenant shall fail to pay when and as due any Minimum Rent or Additional Rent
payable under this Lease, and such default shall continue for a period of ten
(10) business days after written notice of such default from Landlord to Tenant;
or

 

(ii)Tenant shall fail to perform or comply with any of the agreements, terms,
covenants or conditions in this Lease, other than those referred to in
Subsection 22(a)(i), for a period of thirty (30) days after notice from Landlord
to Tenant specifying the items in default, or in the case of a default or
contingency which cannot with due diligence be cured within said thirty (30) day
period, Tenant shall fail to commence within said thirty (30) day period the
steps necessary to cure the same and thereafter to prosecute the curing of such
default with due diligence (it being understood that the time of Tenant within
which to cure shall be extended for such period as may be necessary to complete
the same with all due diligence); or

 

(iii)Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or a receiver or trustee shall be appointed
of all or substantially all of the property of Tenant or Tenant shall make any
assignment for the benefit of Tenant’s creditors, or Tenant shall vacate the
Premises.

 

(b)For so long as an Event of Default shall exist and be continuing, Landlord
may give written notice to Tenant specifying the Event of Default and stating
that Tenant’s rights to the possession, use and occupancy of the Premises under
this Lease shall expire and terminate on the date specified in such notice,
which date shall be at least ten (10) days after the giving of notice, and upon
the date so specified, all rights of Tenant under this Lease shall so expire and
terminate.

 

(c)Upon termination of Tenant’s rights to possession, use and occupancy of the
Premises under this Lease in accordance with the provisions of Subsection 22(b),
above, Landlord shall by prompt written notice to Tenant elect to receive from
Tenant either the damages specified below in Subsection 22(c)(i) or Subsection
22(c)(ii).

 

- 9 -

 



(i)Tenant shall pay Landlord an amount equal to: (x) any Minimum Rent,
Additional Rent and any damages which shall have been due or sustained prior to
such termination, all reasonable costs, fees and expenses (including, but not
limited to, reasonable attorneys’ fees) incurred by Landlord in pursuit of its
remedies hereunder; plus an additional amount equal to (y) the present worth (as
of the date of such termination) of the Minimum Rent and Additional Rent which,
but for such termination of this Lease, would have become due during the
remainder of the term as then constituted; less (z) the fair rental value of the
Premises as of the date of such termination, as reasonably determined by an
independent real estate appraiser selected by Landlord. Such damages shall be
payable to Landlord in one lump sum on demand and shall bear interest at the
rate set forth below in Section 31 until paid. For purposes of this clause,
“present worth” shall be computed by discounting such Minimum Rent and
Additional Rent to present worth at a discount rate equal to one percentage
point above the discount rate then in effect at the Federal Reserve Bank of
Boston; or

 

(ii)Tenant shall pay Landlord an amount equal to: (x) any Minimum Rent,
Additional Rent and any damages which shall have been due or sustained prior to
such termination, all reasonable costs, fees and expenses (including, but not
limited to, reasonable attorneys’ fees) incurred by Landlord in pursuit of its
remedies hereunder or in thereafter renting the Premises to others from time to
time (which costs may include preparing the Premises for re-letting and of
re-letting the Premises); plus (y) an amount equal to the Minimum Rent and
Additional Rent which, but for such termination would have become due during the
remainder of the term as then constituted, less the amount of Minimum Rent and
Additional Rent, if any, which Landlord shall receive during such period from
others to whom the Premises may be rented (other than any Additional Rent
received by Landlord as a result of any failure of such other person to perform
any of its obligations to Landlord). Any payments due under clause (x) of this
Subsection 22(c)(ii) shall be immediately due and payable. Payments due under
clause (y) of this Subsection 22(c)(ii) shall be due and payable in monthly
installments, in advance, on the first day of each calendar month following
termination of this Lease and continuing until the date on which the term would
have expired but for such termination, provided, however, that in the event
Tenant fails to pay such installments as and when due then the entire amount of
such installments shall become immediately due and payable in full, discounted
to present value as provided in Subsection 22(c)(i) above, at the option of
Landlord.

 

The failure by Landlord to provide such notice shall constitute an election by
Landlord to receive the damages specified in Subsection 22(c)(ii).

 

Upon any termination of this Lease, Tenant shall immediately vacate the Premises
and surrender the same to Landlord in the same condition as received, reasonable
wear and tear excepted. In the event Tenant fails to so vacate and surrender the
premises, Tenant shall pay all costs reasonably incurred by Landlord in
requiring Tenant to vacate, including reasonable attorneys’ fees and
disbursements and, further, will pay Landlord a daily occupancy charge equal to
one hundred twenty-five percent (125%) of the average daily rental payable by
Tenant during the most recent Lease year until Tenant vacates the Premises as
provided in the terms of this Lease. Tenant expressly agrees that, for so long
as any Event of Default shall exist and be continuing, Landlord shall have the
right to immediately regain possession of the Premises and to exclude Tenant
from further use, occupancy and enjoyment thereof, and Tenant waives any and all
claims which it may have against Landlord, regardless of when the same arise, on
account of such regaining of possession by Landlord or such exclusion. Upon the
termination of this Lease, Tenant will remove all goods and effects not the
property of Landlord, at Tenant’s expense. Any damage thereby caused to the
Premises shall be promptly repaired by Tenant, at Tenant’s expense. At
Landlord’s option, any goods and effects not so removed shall be deemed
abandoned by Tenant and thereupon shall become the sole property of Landlord. In
the event Tenant shall fail or refuse to vacate the Premises without breach of
the peace after termination, Landlord may obtain a court order for the payment
of rent into court in accordance with the terms of 12 V.S.A. § 4853a. Landlord
shall also have all other rights and remedies as may be available under
applicable law at the time of the occurrence of the Event of Default.

 

- 10 -

 



Section 23. Signs. Tenant shall not install or display any sign, logo or
advertising medium on the outside of the Premises or any other portion of
Landlord’s property unless Landlord shall have given its prior consent to the
sign, display or advertising medium, which consent shall not be unreasonably
withheld or delayed, and Tenant shall have obtained from such others including
government authorities and agencies with or claiming jurisdiction over the
Premises all necessary permits and approvals for the proposed sign, display or
advertising medium. Subject to any required governmental approvals, Landlord
hereby consents to all existing signage.

 

Section 24. Broker Commissions. The parties hereto warrant and represent to each
other that they have no knowledge of any real estate broker or agent to whom a
commission may be payable as a result of this transaction or any such knowledge
of any other finder’s fees or commissions related thereto. Each party agrees to
indemnify and hold harmless the other for all claims or demands of any real
estate agent or broker claiming by, through, or under such party. This
indemnification shall also include payment of costs and attorneys’ fees incurred
by a party in defense of a claim for such real estate commissions or fees.

 

Section 25. Environmental Covenants. Tenant shall comply with all environmental
laws, rules, regulations, statutes and ordinances, including, without
limitation, those applicable to “hazardous substances.” Tenant shall
unconditionally, absolutely and irrevocably agree to indemnify, defend and hold
harmless Landlord and its officers, employees, agents, and contractors, from and
against and to pay in full on demand by Landlord all loss, cost and expense
(including, without limitation, attorneys’ fees and disbursements and fees of
other professionals advising Landlord) of whatever nature suffered or incurred
by Landlord on account of the existence on the Leased Premises, or the release
or discharge from the Leased Premises, of hazardous substances caused by Tenant
or its employees, agents, licensees and subcontractors, including, without
limitation, any claims, costs, losses, liabilities and expenses arising from the
violation (or claimed violation) of any environmental laws or the institution of
any action by any party against Tenant, Landlord or the Leased Premises based
upon nuisance, negligence or other tort theory alleging liability due to the
improper generation, storage, disposal, removal, transportation or treatment of
hazardous substances by Tenant or its employees, agents, licensees and
subcontractors, or the imposition of a lien on any part of the Leased Premises
under the Comprehensive Environmental Response Compensation and Liability Act of
1980, 42 U.S.C. 9601, et seq., as amended (“CERCLA”), and the Vermont Waste
Management Statutes, Vt. Stat. Ann. Title 10, Ch. 159, or any other laws
pursuant to which a lien or liability may be imposed on Landlord due to the
existence of hazardous substances by Tenant or its employees, agents, licensees
and subcontractors. As Tenant occupied the Property as owner of the Property
prior to the Commencement Date, Landlord shall not be required to indemnify,
defend and hold harmless Tenant from and against any damages related to or
arising from the presence of hazardous substances on the Property prior to the
Commencement Date.

 

- 11 -

 



Section 26. Lease Not to be Recorded. If this Lease shall be recorded by or on
behalf of Tenant, except at the express request of Landlord, at the option of
Landlord, it thereupon shall be and become null, void and of no further force or
effect, and all rights of Tenant hereunder shall cease; provided, however, that
the parties expressly agree that a notice of lease setting forth the names of
the parties, a description of the Leased Premises, and the lease term, and in
form compliant with 27 V.S.A. §341(c) and otherwise mutually agreeable to
Landlord and Tenant and signed by both of them, may be recorded by either
Landlord or Tenant, and each party agrees to execute such a notice of lease upon
the request of the other.

 

Section 27. Quiet Enjoyment. Landlord covenants that the said Tenant, on paying
all rent required to be paid by Tenant, and observing and performing all
covenants and undertakings by Tenant to be performed hereunder, shall and may
peaceably have and enjoy said Premises for the term aforesaid in accordance with
the terms of this Lease.

 

Section 28. Notices. Any notice or other communication to be given hereunder
shall be in writing and mailed or telecopied to such party at the address or
number set forth below:

 



  If to Landlord:   Malone Properties, Inc.       c/o Patrick Malone       122
Gallison Hill Road       Montpelier, VT  05602       Telephone (802) 229-5747  
    Telecopier (802) 223-9023       Email: patrick@together.net           With a
copy to:   Robert H. Rushford, Esq.       Gravel & Shea PC       76 St. Paul
Street, 7th Floor       P. O. Box 369       Burlington, VT  05402-0369      
Telephone (802) 658-0220       Telecopier (802) 658-1456       Email:
rrushford@gravelshea.com           If to Tenant:   Northern Power Systems, Inc.
      29 Pitman Road       Barre, VT  05641       Attn:  Thomas Hirschfeld      
Telephone (802) 498-7695       Telecopier (802) 461-2998       Email:
thirschfeld@northernpower.com           With a copy to:   Northern Power
Systems, Inc.       80 Blanchard Road       Burlington, MA 01803      
Attn:  General Counsel       Telephone (617) 208-4466       Email:
wstlawrence@northernpower.com

 

- 12 -

 



or to such other person, address or number as the party entitled to such notice
or communication shall have specified by notice to the other party given in
accordance with the provisions of this Section. Any such notice or other
communication shall be deemed given: (i) if mailed, three (3) days after being
deposited in the mail, properly addressed and sent certified mail, return
receipt requested and with postage prepaid; or (ii) if sent by overnight
courier, one (1) business day after being deposited with the overnight courier
for next business day delivery and properly addressed.

 

Section 29. Disclaimer for Security. Tenant acknowledges that neither Landlord’s
Building nor the Premises are furnished with a security system and Tenant if it
so desires, shall be responsible, at its own cost and expense, for installing a
security system and or other security measures for the protection of the
Premises and Tenant’s personal property stored therein. The Landlord shall not
be held liable for any loss or damage to Tenant’s personal property, fixtures or
fit-up by reason of failure to provide adequate security or ineffectiveness of
security measures undertaken. Tenant acknowledges that the Landlord is not an
insurer and Tenant assumes all risk of loss to its personal property, fixtures
and fit-up, and further acknowledge that neither the Landlord nor its agents
have made any representation or warranty, nor has Tenant relied upon any
representation or warranty, express or implied, including any warranty of
merchantability or fitness for any particular purpose relative to any security
measures recommended or undertaken.

 

Section 30. Waiver of Rule of Construction. The parties waive the benefit of any
rule that this Lease is to be construed strictly against one party or the other.

 

Section 31. Delinquent Rent and Additional Rent. If Tenant shall fail to pay any
Minimum Rent or any Additional Rent within ten (10) business days of when the
same is due and payable hereunder, the unpaid amount shall bear interest from
the due date thereof to the date of payment at the rate of 1-1/2% per month;
provided, however, that if such rate is higher than the maximum rate of interest
allowed under applicable law, the interest payable hereunder shall be the
maximum rate allowed.

 

Section 32. Holding Over. Any holding over after the expiration of the term
hereof shall be construed to be a tenancy from day to day only, at the rate of
one hundred twenty-five percent (125%) of the rent in effect immediately prior
to such expiration (prorated on a daily basis) and otherwise on the terms and
conditions herein specified so far as applicable.

 

Section 33. Force Majeure. In the event that Landlord or Tenant shall be
delayed, hindered in or prevented from the performance of any act required
hereunder, by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, the act, failure to act or default of the other party, war
or other reason beyond its control, then performance of such act shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.

 

Section 34. Successors and Assigns. All the terms and conditions of this Lease
shall be binding upon and shall inure to the benefit of the legal
representatives, successors and permitted assigns of the parties hereto. The
term “Landlord” means only the owner of the Leased Premises for the time, and
upon any transfer of title to the Leased Premises, the transferor shall
automatically be relieved of all further liability under this Lease, and the
transferee shall automatically be and become responsible for all obligations of
Landlord hereunder.

 

Section 35. Termination. On the termination date of the Term, Tenant shall: (a)
immediately vacate the Premises and surrender the same to Landlord; (b) repair
all damage to the Premises and the fixtures and personal property of Landlord
located on the Premises caused by Tenant’s removal of its furniture and trade
fixtures; and (c) at the option of Landlord either: (i) abandon all
improvements, alterations and modifications made by Tenant to the Leased
Premises prior to the date of termination, in which event such improvements,
alterations and modifications shall be and become, without further action on the
part of Tenant, the property of Landlord, free and clear of all claims by Tenant
and any person claiming by, through or under Tenant; or (ii) remove said
improvements, alterations and modifications and restore the Premises to the same
condition which existed on the Commencement Date, reasonable wear and tear
excepted.

 

- 13 -

 



Each party’s obligation to indemnify the other under Section 21 and Tenant’s
Environmental Covenants under Section 25 shall survive the termination or
expiration of this Lease.

 

Section 36. Landlord Not Personally Liable. If Landlord or any successor in
interest of Landlord is a mortgagee, or an individual, joint venture, tenancy in
common, corporation, limited liability company, firm or partnership, general or
limited, it is specifically understood and agreed that there shall be absolutely
no personal liability on the part of such mortgagee or such individual or on the
part of the members of such corporation, limited liability company, firm,
partnership or joint venture with respect to any of the terms, covenants and
conditions of this Lease, and that Tenant shall look solely to the equity of
Landlord or such successor in interest in the Premises for the satisfaction of
each and every remedy of Tenant in the event of any breach by Landlord or by
Landlord’s successor of any of the terms, covenants and conditions of this Lease
to be performed by Landlord, such exculpation of personal liability to be
absolute and without any exception whatsoever.

 

Section 37. Authorization and Binding Effect of Agreement. The execution,
delivery and performance of this Lease and each other document or instrument
required to be delivered pursuant hereto by the Tenant and the Landlord have
been duly authorized by their respective Boards of Directors and by their
respective shareholders, and this Lease and each other document or instrument
required to be delivered pursuant hereto is the legal, valid and binding
obligation of the Tenant and the Landlord and is enforceable against the Tenant
and the Landlord in accordance with its respective terms; subject, as to
enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting the enforceability of the rights of
creditors generally.

 

Section 38. Entire Agreement, Applicable Law. This Lease with any exhibits and
riders attached hereto contains the entire agreement of the parties and no
representations, inducements, promises or agreements not embodied herein shall
be of any force or effect, unless the same are in writing and signed by or on
behalf of the party to be charged. The captions of particular Sections are
inserted as a matter of convenience only and are in no way to affect or define
the scope or intent of this Lease or any provision thereof. This Lease shall be
governed by and interpreted in accordance with the laws of the State of Vermont.

 

Section 39. No Option. Submission of this Lease for examination does not
constitute a reservation of or option for the Premises and this Lease becomes
effective as a lease only upon execution and delivery of this Lease by Landlord
and Tenant.

 

Section 40. Counterparts. This Lease may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Section 41. Captions. The captions and section numbers appearing in this Lease
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of such sections, nor in any way affect
this Lease or have any substantive effect.

 

- 14 -

 



Section 42. Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Vermont, without giving effect to such
jurisdiction’s principles of conflict of laws.

 

Section 43. Personal Property. Tenant is solely responsible for all personal
property placed upon the Premises during the term of this Lease, which
responsibility includes, by way of illustration and not by way of limitation,
payment of all taxes and fees assessed against such personal property and
insurance for all personal property. Further, at the expiration or earlier
termination of this Lease, Tenant shall remove its personal property from the
Premises exercising due care not to damage the Premises by such removal. Tenant
shall repair any and all damage done to the Premises by the removal of said
personal property.

 

Section 44. Waiver of Subrogation. All policies of insurance required by the
terms of this Lease to be carried by Tenant or Landlord shall include a waiver
by the insurer of all right of subrogation against the other party in connection
with any loss or damage thereby insured against and neither party, nor their
agents, employees or guests, shall be liable for loss or damage caused by any
risk covered within the scope of such insurance, provided such policies shall be
obtainable. If such policies shall not be obtainable or shall be obtainable only
at a premium over that chargeable without such waiver, that party shall notify
the other party thereof, and the other party shall have ten (10) days thereafter
either: (a) to procure such insurance in companies reasonably satisfactory to
the party to be insured; or (b) to agree to pay such additional premium. If
neither (a) nor (b) are done, this Section shall have no effect during such time
as such policies shall not be obtainable or the party to be insured shall refuse
to pay the additional premium.

 

[Signature Page Follows]

 

 

 

- 15 -

 



IN WITNESS WHEREOF, the parties, as evidenced by the signatures of their duly
authorized agents, do hereby execute this Lease as of the 22nd day of June,
2017.

 

 



  MALONE 29 PITMAN ROAD PROPERTIES, LLC               By: /s/Patrick Malone  
Name: Patrick Malone     Duly Authorized Agent               NORTHERN POWER
SYSTEMS, INC.               By: /s/William St. Lawrence   Name: VP / General
Counsel   Title: VP/General Counsel /Duly Authorized Agent



 

 

 

 

 

 

 



- 16 -

 

Exhibit A

 

DESCRIPTION OF THE PROPERTY

 

 

Being all and the same lands and premises conveyed to Malone 29 Pitman Road
Properties, LLC by Warranty Deed of Northern Power Systems, Inc., dated June 19,
2014 and recorded in the Town of Barre Land Records, and being more particularly
described therein as follows:

 

Being all and the same lands and premises conveyed to CB Wind Acquisition Corp.
(n/k/a Northern Power Systems, Inc.) by Special Warranty Deed from Northern
Power Systems, Inc. dated August 15, 2008 and recorded in Volume 234 at Page 379
of the Town of Barre land records (the “Land Records”).

 

Being all and the same lands and premises conveyed to Northern Power Systems,
Inc. (which subsequently changed its name to NPS Liquidating, Inc.) by Warranty
Deed from Bombardier Mass Transit Corporation dated October 6, 2005 and recorded
in Volume 212 at Page 481 of the Land Records, and being more particularly
described therein as follows:

 

“Parcel One

 

Being all and the same lands and premises, together with all improvements now
thereon located, conveyed to Bombardier Mass Transit Corporation by Warranty
Deed of Central Vermont Economic Development Corporation dated April 4, 2001 and
recorded on April 1, 2003 in Book 184 at Pages 74-75 of the Town of Barre Land
Records.

 

Also being all and the same land and premises, together with all improvements
now thereon located, conveyed to Central Vermont Economic Development
Corporation by Warranty Deed of Barre Area Development, Inc. dated March 5,
1981, and recorded in Book 82, Page 492 of the Town of Barre Land Records.

 

Being two certain parcels of land located on the northeasterly side of
Websterville Road, so-called, in Wilson Industrial Park and referenced as ‘First
Piece’ and ‘Second Piece’ in the above-referenced deed, containing 8.8 acres ±
and 2.7 acres ±, respectively, and shown as Phase 1 and Phase 1-A on a certain
plan entitled ‘Wilson Industrial Park, Websterville Road, Barre Town, Vermont’,
prepared by Wayne D. Lawrence, RE., dated December, 1980, and recorded in the
Town of Barre Land Records.

 

Parcel Two

 

Being all and the same lands and premises conveyed to Bombardier Mass Transit
Corporation by Warranty Deed of Central Vermont Economic Development Corporation
dated October 5, 2005 and recorded in Volume 212 at Page 476 of the Town of
Barre Land Records.

 

Also shown as Lot # 6-33-2 on a plan entitled “Plat of Lands of Northern Power”
dated October 5, 2005 and prepared by Dufresne & Associates, PC (the ‘Plan’).

 

In order to comply with applicable state rules concerning potable water supplies
and wastewater systems, a person shall not construct or erect any structure or
building on the lot of land described in this deed if the use or useful
occupancy of that structure or building will require the installation of or
connection to a potable water supply or wastewater system, without first
complying with the applicable rules and obtaining any required permit. Any
person who owns this property acknowledges that this lot may not be able to meet
state standards for a potable water supply or wastewater system and therefore
this lot may not be able to be improved.

 

 

 



Parcel Three

 

Being all and the same lands and premises conveyed to Bombardier Transit
Corporation, now known as Bombardier Mass Transit Corporation, by Warranty Deed
of Bombardier Corporation dated December 19, 1996 and recorded in Volume 145 at
Page 530 of the Town of Barre Land Records, and being all and the same lands and
premises conveyed to Bombardier Corporation by Warranty Deed of Barre Area
Development, Inc. dated April 29, 1993 and recorded in Volume 133 at Page 469 of
the Town of Barre Land Records.

 

Also shown as Lot # 6-34 on the Plan.

 

In order to comply with applicable state rules concerning potable water supplies
and wastewater systems, a person shall not construct or erect any structure or
building on the lot of land described in this deed if the use or useful
occupancy of that structure or building will require the installation of or
connection to a potable water supply or wastewater system, without first
complying with the applicable rules and obtaining any required permit. Any
person who owns this property acknowledges that this lot may not be able to meet
state standards for a potable water supply or wastewater system and therefore
this lot may not be able to be improved.

 

 

The herein-conveyed lands Parcels One, Two, and Three are subject to the
provisions of Declaration of Protective Covenants dated July 28, 1976, recorded
in Book 70, Pages 312-316 of the Town of Barre Land Records, to sewer line
easements as shown on said plan, and to all easements, restrictions and
rights-of-way, if any, of prior record or shown on the plats and plans recorded
in the Town of Barre Land Records and all State and municipal permits of record
or on file with the appropriate State or municipal office and provisions of
municipal ordinances, public laws and special acts provided, however, that
nothing in this paragraph shall reinstate any easements, restrictions or
rights-of-way extinguished by the Marketable Record Title Act.

 

The property described herein is conveyed subject to an Easement Deed from
Northern Power Systems, Inc. to Bombardier Mass Transit Corporation dated
October 6, 2005, providing for access to Lot 6-33-3, as shown on the Plan, and
to be recorded in the Town of Barre Land Records.”

 

 

ALSO CONVEYED HEREWITH are all of those lands and premises conveyed to Northern
Power Systems, Inc. (f/k/a CB Wind Acquisition Corp.) by Warranty Deed of
Central Vermont Economic Development Corporation dated May 20, 2014 and recorded
in Volume 274, Page 793 of the Land Records and being more particularly
described therein as follows:

 

“Being all and the same land and premises conveyed to Central Vermont Economic
Development Corporation by Quitclaim Deed of the Town of Barre dated March 5,
1981 and recorded in Volume 82, Page 486 of the Town of Barre land records (the
‘Land Records’), and described therein as follows:

 

 

 



“Beginning at a point in the northwesterly line of a public road or street
serving the so-called Wilson Industrial Park, which point is located 135 feet
northeasterly from the southeasterly corner of property now or formerly of
Central Vermont Economic Development Corp., as measured along a bearing of N
62°42’57” E; thence proceeding N 28°53’05” W a distance of 418.22 feet to a
point; thence proceeding in a curve to the right having a radius of 200 feet a
distance of 162.23 feet to a point; thence turning to the right and proceeding N
62°42’57” E a distance of 35.17 feet to a point; thence proceeding in a curve to
the left having a radius of 200 feet a distance of 101.24 feet to a point;
thence turning sharply to the right and proceeding S 33°42’36” W a distance of
72.21 feet to a point; thence proceeding in a curve to the left having a radius
of 150 feet a distance of 163.87 feet to a point; thence proceeding S 28°53’05”
E a distance of 419.62 feet to a point in the northwesterly line of the
above-mentioned public road or street; thence turning to the right and
proceeding S 62°42’57” W along said northwesterly line of said road or street a
distance of 50.02 feet to the point and place of beginning.

 

Said land and premises contain 0.7 acres, more or less, and are shown and
depicted as “Roadway (Barre Town) to be abandoned” on a certain map or plan
entitled “Wilson Industrial Park Websterville Road Barre Town, Vermont” prepared
by Wayne D. Lawrence, Professional Engineer, dated December, 1980, recorded or
to be recorded in the Town of Barre Land Records.

 

Said premises are or may be subject to a Declaration of Protective Covenants
dated July 28, 1976, and recorded in the Barre Land Records in Volume 70 at
Pages 312-316, and are subject to a sanitary sewer easement as shown on the
above referenced map or plan.

 

Also conveyed herewith is a portion of the lands and premises discontinued by
the Town of Barre as a town highway pursuant to that certain Findings of Fact
and Order issued by the Town of Barre Selectmen dated May 13, 1986 and recorded
in Volume 100, Page 278 of the Land Records, which parcel being conveyed hereby
is described therein as follows:

 

‘…(c) To Central Vermont Economic Development Corporation:

 

A strip of land 50 feet in width and 409.93 feet in length, more or less, and
bisecting lot 8 of Central Vermont Economic Development Corporation. Said parcel
of land presently constitutes that portion of Pitman Road (Town Highway 186)
from the generally northerly boundary of lots 2 and 7 of Barre Area Development
Corporation to the generally southerly boundary line of lands of the Washington
County Railroad Corporation per the referred to survey.

 

Excepting and reserving to the grantor herein, its successors and assigns, a 30
foot wide water line easement (15 feet either side of the centerline of the
existing pipeline) as said pipeline passes through the lands and premises
above-conveyed.

 

Also excepting to the grantor herein, its successors and assigns, the right to
enter the lands of the grantees, its successors and assigns, to repair, relay
and maintain said pipeline as necessary.

 

 

 



Reference may be had to a survey entitled ‘Subdivision Plan for Wilson
Industrial Park’, dated December, 1985 by DuBois & King, Inc., Drawing No.
S-324…’”

 

Reference is hereby made to the above-mentioned instruments, the records thereof
and the references therein contained in further aid of this description.

 

Reference is hereby made to that Certificate of Name Change of Northern Power
Systems, Inc. (f/k/a CB Wind Acquisition Corp.) dated June ___, 2014 and to be
recorded on or about of even date herewith.

 

The Property may be subject to the following:

 

1.       all legally enforceable utility easements of record to the extent not
otherwise extinguished by the Vermont Marketable Record Title Act (27 V.S.A. §§
601-604);

 

2.       rights of the public and others legally entitled thereto in any portion
of the Property lying within the boundaries of a public road, way, street,
trail, or alley to the extent not otherwise extinguished by the Vermont
Marketable Record Title Act (27 V.S.A. §§ 601-604);

 

3.       Waterline easement from Barre Area Development, Inc. to the Town of
Barre dated November 2, 1976 and recorded in Book 71, Page 157-159, as shown on
a plan by Wayne D. Lawrence entitled “Wilson Industrial Park, Websterville Road,
Barre Town, Vermont” dated January 1981 and recorded in Map Slide 56 of the Land
Records;

 

4.       Easement from Central Vermont Economic Development Corporation to New
England Telephone and Telegraph Company dated September 23, 1993 and recorded in
Volume 135, Page 688 of the Land Records;

 

5.       Drainage easement from George Thurston to Barre Town School District
dated March 1, 1965 and recorded in Volume 44, Page 242 of the Land Records;

 

6.       Declaration of Protective Covenants of Wilson Industrial Park dated
July 28, 1976 and recorded in Volume 70, Page 312 of the Land Records;

 

7.       Memorandum of Notice of Permit dated April 22, 2005 and recorded in
Volume 207, Page 580 of the Land Records;

 

8.       State of Vermont Land Use Permit 5W0631 issued January 8, 1981, as
amended by Administrative Amendment 5W0631-A issued May 27, 2014 and recorded in
Volume 274, Page 866 of the Land Records;

 

9.       State of Vermont Department of Environmental Conservation Authorization
to Discharge under General Permit 3-9010, Permit No. 3686-9010.R, dated February
14, 2013, as amended, and recorded in Volume 266, Page 932 of the Land Records;

 

10.        Thirty foot wide sewer easement to the Town of Barre along Pitman
Road, as shown on a survey entitled “Plat of Lands of Northern Power,
Websterville Road, Town of Barre, Vermont” prepared by Dufresne & Associates, PC
bearing project number 515025, recorded in Map Slide 370 of the Land Records;

 

11. State of Vermont Land Use Permit 5W0308, as amended;

 

 

 



12.       Water line easement described in the deed recorded in Volume 105, Page
248 of the Land Records;

 

13.       Wastewater System and Potable Water Supply Permit #WW-5-3463 issued to
Northern Power Systems and recorded in Volume 213, Page 431 of the Land Records;

 

14.       Certificate of Compliance recorded in Volume 225, Page 1031 of the
Land Records; and

 

15.       Easement from Northern Power Systems to Bombardier Mass Transit
Corporation dated October 6, 2005 and recorded in Volume 212, Page 488 of the
Land Records.

 

×

 

 

 



 

 

Exhibit B

 

PLANS OF THE PREMISES

 

 

[exhb1.jpg]

 

 

 



[exhb2.jpg]

 

 

 

 

 

 



 

 

Exhibit C

 

GENERAL SYSTEMS & EQUIPMENT, DORMANT SYSTEMS AND EQUIPMENT AND NPS SPECIAL
SYSTEMS AND EQUIPMENT

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

